Citation Nr: 1429728	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. R.N.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2009, when the issue remaining on appeal was remanded for additional development.  The issue was again remanded by the Board in October 2010 and May 2012 for additional development.

The Veteran testified at a Board hearing at the RO in April 2009.  A transcript of this hearing is of record.


FINDING OF FACT

A psychiatric disability was not manifested in service and is not shown to be otherwise related to the Veteran's service, nor was any psychosis manifested within the first post-service year.


CONCLUSION OF LAW

Service connection for a psychiatric disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with proper notice by letters dated in April 2006 and February 2008.  The original VCAA notice was issued before the August 2006 rating decision on appeal and was timely; in any event, any deficiency in the timing of any element of the notice in the later letter was remedied by readjudication of the case in a subsequent supplemental statement of the case as recently as in May 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notification provided in the April 2006 and February 2008 letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records have been obtained, including service treatment records (STRs), private medical records, and VA medical records; the Veteran has not contended otherwise.  All identified pertinent medical evidence is available for review in the claims-file.  The Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file (received in June 2007).

VA has afforded the Veteran a mental health examination in December 2009, and an expanded addendum opinion from that VA examiner was obtained in November 2010.  The reports of the VA examiner are of record and adequately address the medical questions involved in this matter.  Together, the VA examination reports present sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran and his representative have not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board finds that the actions directed by the Board's prior remands have been adequately completed in this case.  The claims-file now contains the expanded opinion in the November 2010 VA examination report that adequately addresses the key medical questions at issue in this case.  The claims file now also contains the corrected May 2012 supplemental statement of the case ensuring that due process concerns discussed in the Board's May 2012 remand have been resolved.  The Board finds that the actions directed by the prior remands have been completed in substantial compliance with the terms and purposes of those directives.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, in the Veterans Benefits Management System, and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he suffers from acquired psychiatric disability that either began during active duty service or was incurred during his active duty service.  Specifically, the Veteran alleges that he incurred psychiatric disability related to an in-service automobile accident and/or that he first manifested pertinent symptoms of chronic acquired psychiatric disorder during active duty service; this has been expressed in a number of statements including as explained in his April 2009 Board hearing testimony.  The Board preliminarily notes that a separate issue previously on appeal contemplated the Veteran's claim of entitlement to service connection for residuals of a skull injury allegedly associated with the in-service automobile accident; that claim was denied by the Board's final October 2010 decision and that matter is no longer in appellate status.

Numerous post-service medical records, from 1995 and 1996 onward, clearly establish that the Veteran suffers from psychosis with variously diagnosed psychiatric disorder (including schizophrenia and schizo-affective disorder, among others).  The existence of current acquired psychiatric disability is not in dispute.  The Board's analysis focuses upon the question of whether any shown chronic psychiatric disorder is etiologically linked to the Veteran's active military service.

The Veteran's service treatment records contain no indication of psychiatric treatment, symptomatology, or diagnosis during active duty military service.  The Board notes that although post-service evidence (including a November 2010 VA examiner's opinion) suggests that the Veteran may have suffered from some psychiatric disorder prior to his entry into active duty service, the Veteran's May 1985 service enlistment examination report notes no such disorder at entrance to service.  The presumption of soundness attaches.  The Board finds that there is no evidence contradicting the presumption of soundness meeting the clear and unmistakable standard necessary to rebut the presumption.  As this determination favors the Veteran (presuming the Veteran to have been in sound psychiatric health at entrance effectively permits any showing of an in-service manifestation of chronic psychiatric disability to support a claim for direct service connection), there is no need for the Board to further discuss this matter; for the purposes of this analysis, the Veteran is considered to have been in sound mental health upon his entrance to active duty service.

The Board turns its focus to determining whether the evidence shows that any chronic psychiatric disorder manifested during active duty military service or is otherwise etiologically linked to such service.

The service treatment records do document that the Veteran was involved in an automobile accident in October 1990.  Although the Veteran has alleged that he suffered an injury to his head at that time, the October 2010 Board decision denied the separate claim of service connection for residuals of the skull injury.

Post-service evidence clearly establishes that the Veteran has developed multiple acquired psychiatric pathologies first shown and first diagnosed more than a year after the Veteran's separation from service.  Private medical reports from June 1995 show that the Veteran was diagnosed with adjustment disorder with depression during an emergency room evaluation. The Veteran denied any prior psychiatric help prior to that time.  One of the handwritten notes in the June 1995 reports appears to record that the Veteran reported having been "diagnosed 1 mo[nth] ago."

A December 2009 VA examination report prepared in connection with this claim presents the examining psychologist's conclusion that: "The veteran would seem to have a fairly clearly established mental health disorder in the form of schizoaffective disorder or perhaps paranoid schizophrenia."  The VA examiner explains that "[t]here is no literature which would suggest that a head injury with brief unconsciousness lasting seconds or perhaps minutes would likely lead to the presence of such a disorder."  The VA examiner comments that the Veteran "seems to have a history of mental health problems which predated military service."  The examiner comments regarding notes in the service records "suggesting some difficulties with the veteran[']s service" and clearly explains that "none of these are sufficient to establish that the individual was manifesting a diagnosable mental illness of the severity which he now suffers from while he was in service."  The VA examiner opined that the Veteran's in-service automobile accident "would not appear to be related to the current mental health condition."

The Board's October 2010 remand directives sought clarification of the medical opinion and analysis discussed in the December 2009 VA examination report.  The same VA psychologist prepared an expanded report in November 2010.  In this report, the examiner explained: "The record establishes that the veteran during his active duty service career had no identified mental health complaints nor mental health problems identified."  The VA examiner noted that the Veteran "does testify on direct inquiry that at some point during his military service career  he was seen by a psychologist or some similar professional and given a number of paper and pencil tests.  The veteran's description of those tests were would [sic] sound like they were for mental health purposes."  The VA examiner noted that no indication that any such tests occurred is documented anywhere in the Veteran's service records; he comments that the described tests may have been for vocational placement or for administrative or classification purposes and "were not of a mental health nature."  Furthermore, the VA examiner explains: "It is also possible if not more probable that this testing was unrelated to psychological or psychiatric services and may not have even been administered but rather was a function of the veteran[']s pathology."

Regarding this alleged in-service testing, the Board notes that the Veteran testified during his April 2009 Board hearing recalling that during service he was given tests "to have a diagnosis of my mental stability at that time."  The Veteran described that he "took a number of tests with thousands of answers of true and false...."  He testified that he was "not sure what the outcome was."  The November 2010 VA examination report's discussion of this described in-service testing highlights that it is somewhat ambiguous, difficult to reconcile with the service records, and of suspect reliability in light of the Veteran's current psychiatric issues.  The Board further notes, however, that the April 2009 Board hearing testimony indicates that the Veteran does not claim to recall that any pertinent diagnosis was made following the described testing.  The Board finds it reasonable to presume that had the service department set about evaluating the Veteran for a mental health issue and applied such testing, any result indicating the presence of a psychiatric disorder would have been documented in the service records and reported to the Veteran himself.  The fact that neither the service records nor the Veteran's own recollection of events indicate that a pertinent psychiatric diagnosis followed from the described in-service testing is strongly suggestive: if the described mental health testing actually occurred, it seems unlikely that the results revealed any chronic psychiatric disorder if neither the service records nor the Veteran were presented with such information.  In this light, the Board finds that the Veteran's testimony regarding in-service mental health testing is not supportive of his claim that chronic psychiatric disability manifested during active duty service.

The November 2010 VA examination report makes clear that the VA examiner found that "[t]here is no evidence in the veteran's service record to suggest that he had any significant mental health problems during his service."  The VA examiner's discussion acknowledges the Veteran's history of academic difficulties and the documented in-service automobile accident when concluding that there was no indication in the service records that the Veteran had any significant mental health problems.  The VA examiner also discussed finding a December 1996 VA record indicating that the Veteran "was discharged from active duty service in 1992 at the recommendation of the psychiatrist," and the VA examiner notes that "[i]t is unclear where that information was obtained from because the same note indicates that the veteran denies any mental health treatment" and also notes "that date is at variance with the official military service records which indicate a discharge date of February 1993 and do not preclude reenlistment."  The VA examiner allowed that "[i]t is conceivable that the note means to reflect that the veteran denied treatment but was recommended for discharge by psychiatry."  (The Board has reviewed the cited December 1996 VA record and confirmed the pertinent details.)

The November 2010 VA examination report further notes that another December 1996 VA report shows that the Veteran claimed that he became fearful of coyotes while serving in Fort Hood, that this motivated him to buy brass knuckles and Mace, and that "[a]llegedly he was arrested and a search of his car revealed these articles of contraband.  Apparently he was evaluated (per his report) by mental health and recommended for discharge.  He claims that instead of discharge he was transferred and deployed as a radio operator with satellite communications."  (The Board has reviewed the cited December 1996 VA record and confirmed the pertinent details.)  However, the VA examiner explains: "I cannot identify any notes in the military service medical record or personnel history from the Army that suggests that the veteran was not recommended for reenlistment or encouraged to leave the service for any reason including psychiatric/psychological reasons."

The November 2010 VA examiner discusses the indications in a December 1996 VA report that the Veteran may have had suicidal ideation and behavioral problems of hyperactivity and swearing at age 14, prior to service.  (The Board has reviewed the cited December 1996 VA record and confirmed the pertinent details.)  The VA examiner finds that the Veteran "may have had attention deficit disorder and behavioral problems in adolescence" and that "[t]hose disorders may predispose towards bipolar illness."  However, the VA examiner makes clear that that "recent medical records do not identify a bipolar illness but only identify a schizoaffective illness" and that the relationship between childhood attention deficit disorder and schizoaffective illness with bipolar features and bipolar illness "is not clear in the literature."

Also, the November 2010 VA examiner explains: "Head injury resulting in significant personality change should be identifiable shortly after recovery from acute symptoms of head injury.  That is, if there were a head injury in 1990 one would expect to see significant personality changes within months of the head injury rather than years."  The VA examiner explains his pertinent reasoning: "Since contemporaneous records did not identify any appreciable injury to recover from and the records do not identify the presence of significant personality change then either there was no significant head injury as evidenced by the record or the head injury did not result in significant psychopathology also demonstrated by the record."

The November 2010 VA examiner summarizes his most pertinent findings clearly: "The contemporaneous record of medical services and personnel actions while the veteran was in the military do not suggest that there was identifiable psychiatric or psychological disturbance."  The VA examiner finds that the alleged head injury during service "is unlikely to produce psychiatric/psychological disturbance" and it "did not produce psychopathology in a timeframe which would be anticipated if the head injury were causal to change in psychiatric or psychological function that is presently identified."  Most significantly, the VA examiner's conclusion is stated: "there is nothing in this record to suggest that the veteran[']s mental health condition was attributable to or had onset during his military service."

Upon a complete review of the record featuring the evidence delineated above, the Board finds that the evidence is against a finding of service connection for a psychiatric disability.

The Board finds that the preponderance of the evidence is against finding that any acquired psychiatric disorder manifested or had onset during the Veteran's military service.  The contemporaneous service records document the details of the Veteran's service and his in-service health while presenting no apparent suggestion of any psychiatric symptoms or diagnoses.  The Board finds the contemporaneous service records to be probative evidence, particularly as the Board finds that it is reasonable to presume that the pertinent events alleged by Veteran (being psychiatrically evaluated and recommended for discharge from service due to psychiatric findings) would have been documented in the Veteran's service records.  In this light, the Board finds that the contents of the service records are inconsistent with the Veteran's post-service assertions that he was evaluated with significant psychiatric problems by the service department during his active duty service.

The Board finds that the contemporaneous service records are more probative evidence than any contrary evidence suggesting that the Veteran may have manifested psychiatric problems during service.  The Veteran's testimony regarding taking some paper and pencil tests during service do not substantially support the Veteran's claim.  The Veteran's testimony during the April 2009 Board hearing indicated that he did not know what results came of the described tests; it is not clear from his own account whether any psychiatric problems were detected, and the absence of any suggestion of psychiatric problems in the Veteran's service records suggests that no psychiatric problems were found.  Furthermore, the November 2010 VA examination report indicates that the Veteran's description, in light of his particular current psychiatric diagnoses, may not be a strong indication that psychiatric testing actually occurred as the Veteran's account was (a) ambiguous such that it may refer to non-psychiatric types of examination, (b) potentially misremembered by the Veteran as a result of his current psychiatric pathology, and (c) not consistent with the in-service and post-service evidence.  Significantly, the Board notes that private medical reports from June 1995 and VA medical reports from December 1996 show that the Veteran denied prior psychiatric treatment, while the December 1996 reports also show that he claimed that he was discharged from service for psychiatric reasons in 1992 (his correct year of separation from active duty was 1993).  The Board notes that no service records suggest that his separation in 1993 came under the circumstances featuring psychiatric disorder as he later described.  The Board finds it reasonable to presume that, had the Veteran been discharged due to psychiatric disorder, this information would be documented in his service records; thus, the absence of such information in the service records is seen as contradicting the Veteran's assertions in this regard.

The Veteran is competent to recall suffering certain psychiatric symptoms and the lay perceivable events of his military service.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his psychiatric pathology had onset in service and persisted since are not credible.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes the conflict between the Veteran's accounts of in-service psychiatric manifestations and the probative contemporaneous service records documenting the details of the Veteran's service and in-service health.  The Board notes the opinion of the competent VA psychologist reviewing the pertinent documentary evidence and directly interviewing the Veteran; this expert was not convinced that the Veteran's account was reliable and directed attention to the Veteran's particular psychiatric diagnoses and the contradictions between the account with the contemporaneous service records as casting doubt on the accuracy of the account.  The Board notes that the Veteran's statements indicating in-service manifestations of psychiatric disorder have been made during the pendency of his several claims for VA compensation on the basis of the alleged in-service onset; these statements are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the Veteran's account of in-service psychiatric manifestations is of diminished credibility.

In this light, the Board finds that the contemporaneous documentation of the service records indicating no in-service psychiatric manifestations is more probative than the Veteran's account that psychiatric manifestations were present during service.

Accordingly, the Board finds that the preponderance of the probative evidence is against finding that any acquired psychiatric disability manifested or had onset during service.  The only evidence indicating in-service onset arises from the Veteran's own statements recalling in-service events that are of diminished credibility, inconsistent with more probative contemporaneous evidence.

There is also no evidence otherwise suggesting that any psychosis manifested during the first year following the conclusion of the Veteran's active duty service.  The earliest documentation of psychiatric symptoms or treatment following service is from June 1995 (a set of private reports including an emergency room report containing a psychiatric diagnosis and follow-up evaluation) and the evidentiary record indicates no treatment or diagnosis for a psychiatric disorder or psychosis until around that time in 1995.

In this regard, the November 2010 VA examiner specifically opined that it is less likely than not that a psychiatric disability occurred in service.  The examiner explained the basis for his opinion and cited to the factual record.  The examiner also considered and discussed the Veteran's lay statements in explaining his conclusions.  As this opinion is the only opinion of record and contains a clearly supported medical explanation with citation to medical literature and the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

To the extent that the Veteran's statements allege that psychiatric disability manifested in service and has continued since, the Board notes that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as explained above, the Board finds the Veteran's account of in-service manifestations of psychiatric disorder to be of diminished credibility and inconsistent with contemporaneous evidence of greater probative value.  As such, the Board finds the Veteran's allegations of continuity of psychiatric problems since service to be not probative.

The preponderance of the evidence is also against a finding that psychiatric disability is warranted on a presumptive basis.  The records do not include credible evidence of a psychosis within the first post-service year.  Indeed, the first documented report of a psychiatric disability is not until 1995, two years after separation.  As noted above, the Board has considered the Veteran's lay statements suggesting psychiatric symptoms within this period, but has determined that they are entitled to no probative weight.  Consequently, service connection for psychiatric disability on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service or within the presumptive period of continuity since, psychiatric disability may somehow otherwise be related to the Veteran's service.

The most probative and persuasive evidence of record shows that the Veteran is currently diagnosed with various acquired psychiatric disorders including schizoaffective disorder and/or schizophrenia which are unrelated to service.  The November 2010 VA examination report explains that the documented details of the Veteran's in-service motor vehicle accident and the documented aftermath are inconsistent with finding that any of the Veteran's current chronic psychiatric pathology was caused by that event.  This competent medical evidence is highly probative on this question of medical etiology, and it is not contradicted by other competent evidence of record.  The Board also observes that the Veteran's separate claim of entitlement to service connection for residuals of a head injury has previously been denied and is a final determination not currently on appeal before the Board.

It is highly significant that the Veteran's account of in-service manifestations of psychiatric disability, which he has reported received some official service department evaluation and attention, is inconsistent with the information in his set of service records; the Board finds that it is reasonable to presume that the Veteran's service records documenting the details of his service and his in-service health are precisely would document service-department attention and action pertinent to alleged psychiatric manifestations.  However, in this light, the silence of the Veteran's service records with regard to any psychiatric issues, symptoms or diagnoses strongly suggests that the Veteran's account of in-service psychiatric manifestations are not accurate.  Moreover, the November 2010 VA examination report noted a review of the claims file and cited to the factual record, including the Veteran's statements and reported history.  The examiner explained that there was no reliable indication that a psychiatric disorder manifested during or was caused by active duty military service.  The competent medical evidence is highly probative with regard to this question of diagnostic etiology.

Because the VA examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. ") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the November 2010 opinion is the only medical opinion in the record.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the history and etiology of his psychiatric disability and specifically, that he attributes such disability to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining whether any of the Veteran's variously diagnosed acquired psychiatric disorders may be related to service requires medical expertise because the question involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In sum, the preponderance of the evidence is against finding an etiological link between the Veteran's psychiatric disability and his service.  In making this determination, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply.  Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


